DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The preliminary amendment of 25 June 2020 is entered.
	Claims 1-12 have been canceled. Claims 13-30 are pending and are being examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/539,339, filed on 23 June 2017.
The Examiner notes that the instant application is filed as divisional of 16/538,987 (now USP 10,730,921). However, no Restriction/Election requirement was made in the ‘921 application, rendering the instant application as a voluntary divisional application. As such the prohibition of double patenting under 35 U.S.C. 121 does not apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
1. Claims 13, 14, 16, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Perino et al. (Mol. Cell. 42:84-95, published 8 April 2011, hereafter referred to as Perino) and Bechara and Sagan (FEBS Letters 587:1693-1702, published 19 June 2012, hereafter referred to as Bechara).
The Perino art teaches that residues 126-150 of p110γ are responsible for antagonizing the interaction between p110γ and the RIIα subunit of PKA (see e.g. Figures 3A-3C, S4B). This indicates to one of ordinary skill in the art that the 126-150 peptide fragment of p110γ is a viable fragment to antagonize PKA by itself and therefore inhibit the kinase-independent function of p110γ. The fragment as disclosed in Perino as being the relevant portion is identical to SEQ ID NO: 1 as instantly claimed. Antagonizing the interaction between p110γ and PKA is by necessity an inhibition of the kinase-independent function of PI3Kγ, as the interaction is outside the kinase domain of PI3Kγ and occurs in the region responsible for anchoring to the RIIα domain of PKA, i.e. it prevents full-length p110γ containing the kinase function from binding to and activating PKA. The peptide is taught to be synthesized and resuspended in PBS at 50 or 250 µM, i.e. what reasonably can be considered a pharmaceutical composition (see e.g. p.7 of supplemental materials).
The difference between the Perino art and the claimed invention is that Perino does not teach the fusion to a cell penetrating peptide (CPP).

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition of Perino containing SEQ ID NO: 1 and responsible for antagonizing the interaction with PKA could be altered by inclusion of a CPP as in Bechara in order to provide a composition that can be transported into cells where PKA is present. The motivation comes from (1) the knowledge in Perino that the action of the p110γ126-150 fragment needs to have the relevant enzymes present, i.e. must be inside the cell to interact with PKA and (2) the general knowledge that peptides are not generally transported de novo into cells and require a CPP as found in Bechara. As a result one of ordinary skill in the art would seek to fuse a CPP to the Perino fragment. There would be a reasonable expectation of success because the base composition is taught in Perino and the use of CPPs on peptide cargo is routine as taught by Bechara. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 14, as set forth above Perino discloses SEQ ID NO: 1.
With respect to claim 16, as set forth above Bechara discloses penetratin, i.e. SEQ ID NO: 3.
With respect to claim 28, as set forth above the Perino and Bechara art teach the fusion peptide as claimed. The language “is capable of limiting lung inflammation in 
With respect to claim 29, as set forth above the Bechara art teaches a number of CPPs reading upon the claim.
With respect to claim 30, as set forth above Perino teaches SEQ ID NO: 1.

2. Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perino et al. (Mol. Cell. 42:84-95, published 8 April 2011) and Bechara and Sagan (FEBS Letters 587:1693-1702, published 19 June 2012) as applied to claim 13 above, and further in view of Watt et al. (US 2010/0190698 A1, published 29 July 2010, hereafter referred to as ‘698).
The relevance of Perino and Bechara is set forth above. The difference between the prior art references and the claimed invention is that neither teaches a single amino acid linker or the sequence of SEQ ID NO: 2.
The ‘698 art teaches use of linkers that facilitate independent folding of two peptidyl moieties (see e.g. [0145]). In particular ‘698 teaches that it is unfavorable to utilize linkers with propensities to form α-helical or β-strand structures (see e.g. [0147]). Preferred linkers are taught to allow for loop formation, including glycine-rich linkers ranging from 2-6 glycines or a single glycine residue (see e.g. [0149]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fusion between the Perino fragment and the Bechara penetratin could be modified to include a glycine linker as taught in ‘698 to be useful to allow for independent folding of the two moieties, including a single glycine prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
 	With respect to claim 17, as set forth above the options for linkage between the Perino fragment and the CPPs of Bechara mean only two arrangements are possible, i.e. with the N-terminus of the CPP attached to the C-terminus of the Perino fragment or vice versa. Combining this with the single glycine linker of ‘698 leads to SEQ ID NO: 2 as claimed.

3. Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over over Perino et al. (Mol. Cell. 42:84-95, published 8 April 2011), Bechara and Sagan (FEBS Letters 587:1693-1702, published 19 June 2012) and Watt et al. (US 2010/0190698 A1, published 29 July 2010) as applied to claims 13, 14, 16, and 17 above, and further in view of Marwick et al. (Therapeutic Advances in Respiratory Disease 4:19-34, published 2010, hereafter referred to as Marwick).
The relevance of Perino, Bechara, and ‘698 is set forth above. The difference between the prior art references and the claimed invention is that none teach administration via inhalation.

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fusion peptide of Perino, Bechara, and ‘698 could be administered via an inhalation route as suggested by Marwick. The motivation comes from Marwick discussing negative consequences of PI3Kγ inhibition, with one potential solution being in the form of direct inhalation therapy. There would be a reasonable expectation of success because inhaled therapeutics are known in the art and Marwick provides this as a direct solution to issues raised by systemic administration. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 13, 14, 16, and 28-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,421,794 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘794 patent claims a method of treatment that contains an identical composition.
The ’794 patent claims a method of treating respiratory diseases with a fusion peptide comprising SEQ ID NO: 1 and a CPP (see e.g. claim 1). In particular SEQ ID NOs: 3-12 are claimed as the CPPs (see e.g. claim 2). This anticipates claims 13 and 28, especially as the functional limits of claim 28 represent both inherent properties of the fusion as well as an intended use that is provided by the methods of ‘794.
With respect to claim 14, the ‘794 patent claims SEQ ID NO: 1 (see e.g. claims 1-4). 
With respect to claim 16, the ‘794 patent claims SEQ ID NO: 3 (see e.g. claim 2). 
With respect to claim 29, the ‘794 patent claims SEQ ID NOs: 3-12 (see e.g. claim 2).
With respect to claim 30, the ‘794 patent claims SEQ ID NO: 1 (see e.g. claims 1-8).

2. Claims 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,421,794 B2 in view of Watt et al. (US 2010/0190698 A1, published 29 July 2010). 

The relevance of ‘698 is set forth above.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fusion of ‘794 could be modified to be prepared in a similar manner as in ‘698 including the use of a single glycine as a flexible linker between the two peptides. The motivation comes from the need to fuse the peptides in ‘794 and ‘698 teaches that such fusions often require linkers in order to facilitate proper folding including use of a single glycine residue. There would be a reasonable expectation of success because the use of glycine-based linkers was known in the art and ‘698 provides direct teachings to their use. The invention would be prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention.

3. Claims 18-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,421,794 B2 in view of Watt et al. (US 2010/0190698 A1, published 29 July 2010) and Marwick et al. (Therapeutic Advances in Respiratory Disease 4:19-34, published 2010). 
The relevance of ‘794 and ‘698 is set forth above. The difference between the claimed invention and the prior art references is that neither ‘794 nor ‘698 teaches or claims that the composition is inhaled.
The relevance of Marwick is set forth above.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

4. Claims 13, 14, 16, 18-20, and 22-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,730,921 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘921 patent claims a method of treatment using identical formulations.
As set forth above, the instant application has been filed as a divisional application of the ‘921 patent, which normally would invoke protection afforded by 35 U.S.C. 121 against double patenting. However, MPEP 804.01 indicates that a voluntary divisional application such as that instantly filed offers no prohibition against nonstatutory double patenting. This is also viewed in light of the immediate parent patent 10,730,921 B2 being filed as a continuation of USP 10,421,794 B2, such that no right was preserved against nonstatutory double patenting by 35 U.S.C. 121.

Furthermore, ‘921 claims that the fusion peptide and potentiator or corrector of CFTR are formulated for sequential, simultaneous, or separate administration (see e.g. claims 9 and 10), anticipating claim 22.
With respect to claim 14, as set forth above ‘921 claims SEQ ID NO: 1.
With respect to claim 16, as set forth above ‘921 claims SEQ ID NOs: 3-12.
With respect to claims 18-20, the ‘921 patent claims administration via inhalation (see e.g. claim 8).
With respect to claim 23, the ‘921 patent claims the same potentiators VX-770 and VX-532 (see e.g. claim 4).
With respect to claim 24, the ‘921 patent claims the same correctors VX-809 and VX-661 (see e.g. claim 5).
With respect to claim 25, the ‘921 patent claims the same potentiators and correctors as set forth above.
With respect to claim 26, the ‘921 patent claims separate administration as set forth above.
With respect to claim 27, the ‘921 patent claims inhalation administration as set forth above.
With respect to claim 29, the ‘921 patent claims SEQ ID NOs: 3-12 as set forth above.
.

5. Claims 15, 17, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,730,921 B2 in view of Watt et al. (US 2010/0190698 A1, published 29 July 2010.
The relevance of ‘921 is set forth above. The difference between the ‘921 patent and the claimed invention is that ‘921 does not claim inclusion of a linker amino acid or SEQ ID NO: 2.
The relevance of ‘698 is set forth above.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the fusion of ‘921 could be modified to be prepared in a similar manner as in ‘698 including the use of a single glycine as a flexible linker between the two peptides. The motivation comes from the need to fuse the peptides in ‘921 and ‘698 teaches that such fusions often require linkers in order to facilitate proper folding including use of a single glycine residue. There would be a reasonable expectation of success because the use of glycine-based linkers was known in the art and ‘698 provides direct teachings to their use. The invention would be prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658